Hawkins, Justice.
The plaintiffs in error having executed, as sureties, a bond given by the defendant to the plaintiff in an alimony proceeding, obligating the defendant to comply with the judgment and decree of the court awarding alimony, and the judgment here excepted to being one entered in a summary proceeding brought by the plaintiff against the plaintiffs in error as such sureties because of a breach of said bond, this case is one which does not fall within the class of cases of which jurisdiction is given to the Supreme Court by the Constitution, article 6, section 2, paragraph 4 (Code, Ann., § 2-3704), and, therefore, the Court of Appeals has jurisdiction thereof. Swain v. Jaudon, 147 Ga. 773 (95 S. E. 696); Tucker v. American Surety Co. of New York, 204 Ga. 278 (49 S. E. 2d 522); Belcher v. Belcher, 204 Ga. 436 (49 S. E. 2d 904); Thomas v. Hubert, 208 Ga. 72 (65 S. E. 2d 155); Crute v. Crute, 208 Ga. 723 (69 S. E. 2d 257); Davis v. Davis, 38 Ga. App. 783 (145 S. E. 497); Jordan v. Sexton, 42 Ga. App. 218 (155 S. E. 356).

Transferred to the Court of Appeals.


All the Justices concur.

Murphy & Murphy, for plaintiffs in error.
Robert A. Edwards, contra.